EXHIBIT PENINSULA GAMING, LLC Computation of Ratio of Earnings to Fixed Charges (amounts in thousands except ratio information) Earnings: 2007 2006 2005 2004 2003 Total earnings $(5,154 ) $6,328 $(3,384 ) $(45,075 ) $(12,742 ) Fixed charges: Interest charges (including capitalized interest and interest expense related to preferred member’s interest) 37,105 30,270 26,710 25,763 24,293 Amortization of deferred financing costs and bond discount 4,243 3,552 3,140 2,623 3,161 Loss on early retirement of debt 37,566 Total fixed charges 41,348 33,822 29,850 65,952 27,454 Capitalized interest (843 ) (796 ) (357 ) (1,251 ) (2,202 ) Earnings as adjusted $35,351 $39,354 $26,109 $19,626 $12,510 Ratio of earnings to fixed charges 0.9 x* 1.2 x 0.9 x* 0.3 x* 0.5 x* * Earnings were insufficient to cover fixed charges for the years ended December31, 2007, 2005, 2004 and 2003 by $6.0 million, $3.7 million, $46.3 million and $14.9 million, respectively.
